PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 11,249,545
Issued: February 15, 2022
Application No. 16/824,914
Filed:   March 20, 2020
Attorney Docket No. BTGC-147-01US
:
:
:   DECISION ON PETITION
:    UNDER 37 CFR 1.55(e)
:



This is a decision on the “Petition under 37 CFR 1.55(E) to Restore the Right of Priority to A Prior Application” filed on July 14, 2022, which is being treated as a petition under 37 CFR 1.55(e)1, to accept an unintentionally delayed claim under 35 U.S.C.  § 119(a)-(d) for the benefit of priority to Chinese (CN) application 201910845375.0, filed on September 4, 2019.

The petition under 37 CFR 1.55(e) is DISMISSED.

This nonprovisional application was filed after November 29, 2000, and did not include a correct reference to the foreign application for which benefit is now sought, within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application.  Since the claim for priority is submitted after the period specified in 37 CFR 1.55(d)(1), this is an appropriate petition under the provisions of 37 CFR 1.55(e).

A petition under 37 CFR 1.55(e) to accept an unintentionally delayed claim for priority requires:

(1) 	the nonprovisional application claiming the benefit of an earlier filing date must be filed on or after November 29, 2000; 

(2)	a certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;

(3) 	the priority claim under 35 U.S.C. 119(a) through (d) or (f) , 365(a) or (b) , or 386(a) or 386(b) must be presented in an application data sheet (§ 1.76(b)(6) ), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted

	(4) 	the petition fee as set forth in 37 CFR 1.17(m);

	(5)  	a statement that the entire delay between the date the priority claim was due and the date the claim was filed was unintentional (the Director may require additional information where there is a question whether the delay was unintentional); and 
	
The petition fails to satisfy requirements (3) above.

It is noted that Section 216.01(I) of the Manual of Patent Examining Procedure (MPEP) provides:

I. PERFECTING PRIORITY CLAIM VIA CERTIFICATE OF CORRECTION 

Effective May 13, 2015, 37 CFR 1.55(g) provides that the claim for priority and the certified copy of the foreign application must be filed within the pendency of the application, unless filed with a petition under 37 CFR 1.55(e), (f), or (g) as appropriate. 37 CFR 1.55(g) eliminates the need in many instances to file a reissue application in order to perfect a claim for foreign priority. Specifically, 

(A) Where the priority claim required under 37 CFR 1.55 was timely filed in the application but was not included on the patent because the requirement under 37 CFR 1.55 for a certified copy was not satisfied, the patent may be corrected to include the priority claim via a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323, accompanied by a grantable petition under 37 CFR 1.55(f) or, in the case of a design application, a grantable petition under 37 CFR 1.55(g). In this situation, a petition under 37 CFR 1.55(e) to accept an unintentionally delayed priority claim is not needed. A grantable petition under 37 CFR 1.55(f) or (g) must include the fee set forth in 37 CFR 1.17(g) and a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application; and 

(B) Where a priority claim under 37 CFR 1.55 was not timely made, 37 CFR 1.55(g) allows the priority claim and the certified copy required under 37 CFR 1.55 to be filed pursuant to a petition under 37 CFR 1.55(e) even if the application is not pending (e.g., a patented application). 

As per MPEP § 216.01(I) above, where a timely priority claim under 37 CFR 1.55 was not made and a certified copy of the foreign application to which priority is claimed is not timely filed, a petition under 37 CFR 1.55(e) may be filed in an issued patent to correct the priority data. It is noted that a grantable petition under 37 CFR 1.55(e) requires that the priority claim be presented in a corrected application data sheet (ADS) specifying the application number, country (or intellectual property authority), day, month, and year of filing of the foreign application to which priority is claimed. The record does not reflect that an ADS setting forth the priority claim is of record; therefore, a grantable petition under 37 CFR 1.55(e) is required to be accompanied by a corrected ADS that sets forth the foreign priority claim. The petition under 37 CFR 1.55(e) is dismissed as the requirements of 37 CFR 1.55(e)(1) have not been met. 

The renewed petition under 37 CFR 1.55(e) must be accompanied by the corrected ADS that is in compliance with 37 CFR 1.76(c) as required by 37 CFR 1.55(e)(1). The renewed petition is not required to be accompanied by another petition fee under 37 CFR 1.17(m). 

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or Patent Center

Inquiries specific to this decision may be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 (e) Delayed priority claim. Unless such claim is accepted in accordance with the provisions of this paragraph, any claim for priority under 35 U.S.C. 119(a) through (d) or (f), 365(a) or (b) , or 386(a) or 386(b) not presented in the manner required by paragraph (d) or (m) of this section during pendency and within the time period provided by paragraph (d) of this section (if applicable) is considered to have been waived. If a claim for priority is considered to have been waived under this section, the claim may be accepted if the priority claim was unintentionally delayed. A petition to accept a delayed claim for priority under 35 U.S.C. 119(a) through (d) or (f) , 365(a) or (b) , or 386(a) or 386(b) must be accompanied by:
        
        (1) The priority claim under 35 U.S.C. 119(a) through (d) or (f) , 365(a) or (b) , or 386(a) or 386(b) in an application data sheet (§ 1.76(b)(6) ), identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing, unless previously submitted;
        
        (2) A certified copy of the foreign application, unless previously submitted or an exception in paragraph (h), (i), or (j) of this section applies;
        
        (3) The petition fee as set forth in § 1.17(m); and
        
        (4) A statement that the entire delay between the date the priority claim was due under this section and the date the priority claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.